EXHIBIT 33.13 Prudential Asset Resources, Inc., a Subsidiary of PMCC Holding Company Regulation AB Report of Independent Registered Public Accounting Firm December 31, 2013 Certification Regarding Compliance with Applicable Servicing Criteria To PricewaterhouseCoopers LLP 1.Prudential Asset Resources, Inc. (the "Servicer") is responsible for assessing compliance by it with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB (the "Servicing Criteria"), as of and for the year ended December 31, 2013, as set forth in Exhibit A hereto in connection with commercial mortgage securities transactions for the mortgage loan securitizations listed in Exhibit C: 2.Except as set forth in paragraph 3 below, the Servicer used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the compliance with the Servicing Criteria; 3.The criteria described as such on Exhibit A hereto are inapplicable to the Servicer based on the activities it performs with respect to commercial mortgage securities transactions involving mortgage loans, also the Servicer has identified specific servicing criteria for which no transaction activity occurred; 4.The Servicer has engaged certain vendors, which are not deemed to be servicers as defined in Item 1101(j) of Regulation AB (the "Vendors"), to perform specific and limited activities or activities scripted by the Servicer as of and during the Reporting Period, and the Servicer elects to take responsibility for assessing compliance with the Servicing Criteria or portion of the Servicing Criteria applicable to such Vendors as set forth in Exhibit A hereto (such criteria, the "Applicable Servicing Criteria Performed by Vendor(s)"). The Servicer has policies and procedures in place designed to provide reasonable assurance that the Vendor's activities comply in all material respects for purposes of Regulation AB with the Applicable Vendor Servicing Criteria. The Servicer (i) has not identified and is not aware of any material instance of noncompliance by the Vendors with the Applicable Vendor Servicing Criteria that would affect the Servicer's compliance and (ii) has not identified any material deficiency in its policies and procedures to monitor the compliance by the Vendor with the Applicable Servicing Criteria Performed by Vendor(s) as of December 31, 2013 and for the Reporting Period. 5.The Servicer has complied, in all material respects, with the Servicing Criteria as of and for the year ending December 31, 2013; and 6.PricewaterhouseCoopers LLP has issued an attestation report with respect to the Servicer's assessment of compliance with the Servicing Criteria as of and for the year ended December 31, 2013, which attestation report is included in Exhibit B attached hereto. This Certification is being provided to PricewaterhouseCoopers LLP in fulfillment of its requirement for issuance of the final report. March 10, 2014 Prudential Asset Resources, Inc. /s/ Hal E. Collett Hal E. Collett, President /s/ Keith A. Kehlbeck Keith A. Kehlbeck, Vice President EXHIBIT A SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed by Servicer Performed by Vendor(s) General Servicing Considerations 1122(d)(1)(i) Policies and procedures are instituted to monitor any performance or othertriggers and events of default inaccordance with the transaction agreements.
